        July 9, 2021                                                  Susan Kayser
                                                                      Susan.Kayser@klgates.com

                                                                      T +1212 536 3900
        ByECF                                                         F + 1212 536 3901



        Hon. Paul A. Engelmayer
        Thurgood Marshall United States Courthouse
        40 Foley Square
        Courtroom 1305
        New York, New York 10007

        Re:      CV Collection, LLC dlbla The Great Eros v. We Wore What LLC, et al. Case No. 1:20-
                 cv-08623-PAE consolidated with CV Collection, LLC dlb/a The Great Eros v.
                 We Wore What LLC, et al., Case No. 1:21-cv-01623-PAE

        Hon. Paul A. Engelmayer,

        Pursuant to Federal Rule of Civil Procedure 5.2, the Stipulated Confidentiality Agreement and
        Protective Order (Doc. No. 30, entered April 15, 2021) (the "Confidentiality Order"), this Court's
        Standing Order for Electronic Filing Under Seal in Civil and Miscellaneous Cases, and Your
        Honor's Individual Rules and Practices in Civil Cases, Declaratory Judgment Plaintiffs and
        Defendants WeWoreWhat, LLC ("WWW"), Onia, LLC ("Onia"), and Danielle Bernstein
        (collectively, "Defendants") respectfully request that this Court issue an order permitting
        Defendants to file under seal certain documents in relation to Defendant's reply brief in support of
        Defendants' pending Motion for Rule 11 Sanctions (Doc. No. 47), which is due Monday, July 12,
        2021.

        The documents subject to this request to seal (and to be referenced as part of the Defendant's reply)
        are attached to the contemporaneously-filed Declaration of Carl Cunow (the "Cunow
        Declaration") as Exhibits A and B.

        Specifically, Exhibit A to the Cunow Declaration is a copy of Onia's inspiration deck (the
        "Inspiration Deck"), which contains the third party images that inspired the WWW Silhouettes
        Design. Exhibit B to the Cunow Declaration is a copy of the original hand sketches for the WWW
        Silhouettes Design created by Onia's designer (the "Original Hand Sketches") (the "Inspiration
        Deck" and the "Original Hand Sketches together, the "Subject Documents"). See Declaration of
        Carl Cunow, ,r,r 5, 10.




K&L GATES LLP
599 LEXINGTON AVENUE NEW YORK NY 10022-6030
T +1 212 536 3900 F +1 212 536 3901 klgates.com
        309718094.1
Defendants wish to seal the Subject Documents because they (i) contain sensitive business
information proprietary to Onia; (ii) are maintained as confidential in Onia's ordinary course of
business; and (iii) have been designated Confidential - Attorneys' Eyes Only pursuant to the
Confidentiality Order.

The Southern District of New York routinely permits the sealing of "trade secrets, confidential
research, and development information, marketing plans, revenue information, pricing
information, and the like." Kewazinga Corp. v. Microsoft Corp., No. 1:18-CV-4500-GHW, 2021
WL 1222122, *5 (S.D.N.Y. March 31, 2021). This includes documents which contain
"competitively sensitive business information or are related to internal procedures, the disclosure
of which would put [the moving party] at a competitive disadvantage."' Girls Scouts of United
States of America v. Boy Scouts of America, No. 18-CIV-10287, 2021 WL 76293, *1 (S.D.N.Y.
Jan. 8, 2021) (quoting Royal Park Invs. SA/NVv. Wells Fargo Bank, NA., 2018 WL 739580, at
*19 (S.D.N.Y. Jan. 10, 2018)). Whether the documents are maintained as confidential in the
ordinary course of business is a factor when determining whether to enter a sealing order. See id.
at *3.

This Court and the Parties previously recognized the potential for the sealing of certain documents
in this action, including any "previously non-disclosed business plans, product-development
information, marketing plans, marketing studies or other commercially sensitive nonpublic
information." Confidentiality Order, ,r 2(c). Nevertheless, any order to seal must be supported by
the Court's "'specific, on the record findings ... demonstrating that closure is essential to preserve
higher values and is narrowly tailored to serve that interest."' Kewazinga Corp., 2021 WL
1222122, at *3 (quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.
2006)); see also Confidentiality Order, ,r 11.

The Subject Documents are entirely Onia's confidential business documents showing examples of
Onia's proprietary design and inspiration methodology and original drawings. Cunow Declaration
,r,r 6-9, 11-15. For this reason and for the reasons discussed below, the Subject Documents were
designated "Confidential - Attorney's Eyes Only" pursuant to the Court's Confidentiality Order.

The Inspiration Deck contains inspiration and market research in the form of designs, colors,
prints, patterns, textures, materials, and shapes collected by Onia into a single presentation for
exclusive internal use by Onia' s designers to inspire Onia' s spring 2020 collection. Id. at ,r 6. The
collection of these materials into a single inspiration portfolio is part of Onia's internal and
confidential design process and provides private insight into how Onia develops and conceives. of
its unique designs. Id. at ,r 7. Onia keeps its inspiration decks confidential as part of its ordinary
course of business to protect its internal design methods, and the Inspiration Deck has never been
publicly accessible. Id. at ,r 8. Onia would be competitively disadvantaged by public disclosure
of its confidential inspiration and design methodology. Id. at ,r 9.

                                                  2
309718094.1
Likewise, the Original Hand Sketches are unique original proprietary drawings created by Onia's
designer as part of Onia' s internal confidential design process for the WWW Silhouettes Design.
Id. at ,r 11. Onia keeps its drafts and sketches confidential as part of its ordinary course of business
to protect its internal design methods, and the Original Hand Sketches have never been publicly
accessible. Id. at ,r 12. 13. Onia would be competitively disadvantaged by public disclosure of
the Original Hand Sketches because these sketches exhibit Onia' s confidential design
methodology. Id. at ,r 13.

As part of its Reply due July 12, 2021, Defendants intend to reference and attach various
documents that Defendants do not seek to file under seal, including metadata relating to the
Subject Documents. Further, Defendants do not anticipate needing to file any part of their
discussion of the Subject Documents under seal. Thus, Defendants' proposed sealing of the
Subject Documents is narrowly tailored to protect Onia's confidential business interests. See
Kewazinga Corp., 2021 WL 1222122, at *3 (quoting Lugosch v. Pyramid Co. of Onondaga, 435
F .3d 110, 119-20 (2d Cir. 2006)); see also Confidentiality Order, ,r 11.

Counsel for Defendants has asked Plaintiffs counsel whether they will oppose this letter motion.
As of the time of the filings of this letter motion, Plaintiffs counsel has not responded. Declaration
of Eric W. Lee, dated July 9, 2021 and filed contemporaneously herewith, ,r,r 3, 4.

For all of the above reasons, Defendants seek an order permitting the filing of the Subject
Documents under seal.

Defendants thank the Court in advance for its consideration of the requests herein.

Respectfully Submitted,
                                                       Granted. Defendants are directed, however, to file
Counsel for the Parties:                               the submissions at dockets 55 through 58 in No.
                                                       21 Civ. 1623 in the lead case, No. 20 Civ. 8623.
 Isl Susan M Kayser

 Susan M. Kayser (SK 1096)                             SO ORDERED.
 K&L GATES LLP
 599 Lexington Avenue
 New York, New York 10022
 Tel.: (212) 536-3900                                                      United States District Judge
                                                       July 12, 2021
 Fax: (212) 536-3901
 susan.kayser@klgates.com

 Attorneys/or WeWoreWhat, LLC, Onia, LLC,
 and Danielle Bernstein



                                                   3
309718094.1
